Citation Nr: 0010370	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Louise Gibbs, and Robert Richardson


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant and her children testified at a hearing before 
the undersigned member of the Board in March 2000.   


REMAND

The record reflects that in April 2000, while the appeal was 
pending before the Board, the appellant submitted a lay 
statement from the veteran's sister in law and a report from 
a private physician which contains a medical opinion that 
pertains to the claim. 

The applicable regulations provide that any pertinent 
evidence submitted by the appellant after the records are 
transferred to the Board, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant or representative.  Such 
waiver must be in writing or, if a hearing on appeal is 
conducted, formally entered on the record orally at the time 
of the hearing.  See 38 C.F.R. § §  19.37 and 20.1304 (1999).

Inasmuch as the recently submitted evidence has not been 
considered by the agency of original jurisdiction and a 
waiver of such consideration is not of record, the evidence 
must be referred to the RO for initial review.

Accordingly, the case is REMANDED for the following action:


1.  The RO should readjudicate the claims 
at issue on appeal with consideration of 
all the evidence of record, including the 
additional evidence submitted by the 
appellant in April 2000 as well as any 
other evidence that may be obtained or 
submitted by the appellant as a result of 
this remand.  

2. While this case is in remand status, 
the appellant and her representative may 
submit additional evidence and/or 
argument on the appealed issues.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

If any benefit, for which a notice of disagreement has been 
filed remains denied, the appellant and her representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The appellant need take 
no action until otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
